



COURT OF APPEAL FOR ONTARIO

CITATION: Elmgreen v. Evans, 2016 ONCA 682

DATE: 20160912

DOCKET: C59831

Laskin, Feldman and Hourigan JJ.A.

BETWEEN

Jens Peter Elmgreen

Plaintiff (Appellant)

and

J. William Evans

Defendant (Respondent)

Jens Elmgreen (via teleconference), acting in person

Richard Greene and Michael Zalev, for the respondent

Heard: September 9, 2016

On appeal from the judgment of Justice
Myrna
    L. Lack
of the Superior Court of Justice, dated December 1, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of Justice Lack. This appeal has no merit.
    Accordingly, it is dismissed with costs fixed at $5,000, all inclusive.

[2]

Mr. Elmgreens approval of this order is not required.


